A & J VENTURE CAPITAL GROUP, INC. 23890 Copper 14111 Drive #206 Valencia CA 91354 January 14, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3561 Washington, D.C. 20549 Attention: Jennifer Thompson, Accounting Branch Chief Re: A & J Venture Capital Group. inc. Item 4.01 Form 8-K Filed January 5, 2011 File No. 333-146441 Dear Ms. Thompson: In response to your correspondence dated January 10, 2010 concerning the above-referenced filing, the comment letter from the Commission and the response thereto filed on behalf of the above-referenced issuer, A & J Venture Capital Group, Inc. (the "Company"), please be advised, on behalf of the Company, that we acknowledge the following: · we are responsible for the adequacy and accuracy of the disclosure in our filings under the Exchange Act of 1934; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · we may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, A & J VENTURE CAPITAL GROUP, INC. /s/ Antal Markus Antal Markus, CEO
